DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 2-15 are pending.
Claims 2-15 are allowable.
Priority
Claims 2-15 are given the benefit of the claim for priority to Provisional Application No. 61/544,251, file 06 October 2011.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 December 2020, 03 February 2022, and 24 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 26 April 2019.  These drawings are accepted.
Claim Interpretation
The limitation of a sliding window normalization in independent claim 2 has been interpreted as discussed in the specification at page 81 as follows:
The terms "normalizing to a moving window" and "normalizing to a sliding window" as used herein refer to normalizations performed to genomic sections localized to the genomic region (e.g., immediate genetic surrounding, adjacent genomic section or sections, and the like) of a selected test genomic section, where one or more selected test genomic sections are normalized to genomic sections immediately surrounding the selected test genomic section.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-15 are patent-eligible under 35 U.S.C. 101 because the sole independent claim 2 recites a limitation of mapping sequence reads to a genome. Mapping or aligning a sequence read to a genome is too complex to be practical to be performed in the human mind and therefore the claims do not recite the mental process grouping of abstract ideas.
Claims 2-15 recite a limitation in the sole independent claim 2 of normalizing based on a sliding window normalization. As interpreted above, the normalization step normalizes the number of sequence reads at a genomic section relative to the number of sequence reads localized to the genomic region. The prior art of Fan et al. (Proceedings of the National Academy of Sciences USA vol. 105, pages 16266-16271 (2008) cited in the Information Disclosure Statement received 09 December 2020) shows analysis of cell-free DNA and at the paragraph bridging pages 16266 and 16277 normalizes the number of reads by the median of the autosomal value for 50 kb windows for each entire chromosome. Fan et al. does not show normalizing the number of sequence reads at a genomic section relative to the number of sequence reads localized to the same genomic region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631